Citation Nr: 0012284	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  96-20 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to a disability rating in excess of 10 
percent for human immunodeficiency virus (HIV) syndrome prior 
to January 6, 1997.

3.  Entitlement to a disability rating in excess of 30 
percent for HIV syndrome since January 6, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
December 1994.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Phoenix, Arizona.

The Board notes that by rating decision dated in October 
1995, service connection was granted for HIV syndrome, 
status-post thyroid cancer with subtotal thyroidectomy, 
hypertension, allergic rhinitis with sinusitis, lumbar 
degenerative disc disease, an inguinal hernia, a right toe 
disability, antral ulcers with reflux esophagitis, a left 
middle finger scar and lacerated tendon, status-post fracture 
of the nasal maxillary bone, perianal condyloma, and a right 
eyelid scar.  Entitlement to service connection was denied 
for bronchitis, paresthesia of the right side of the body, 
sleep apnea, status-post fracture of the coccyx, a cervical 
disorder with migraine headaches, and for decompression 
sickness.

The record reflects that in November 1995, the appellant 
filed a timely Notice of Disagreement pertaining to the 
disability ratings assigned to the service-connected HIV 
syndrome and left inguinal hernia and to the denial of 
service connection for sleep apnea.  In January 1996, the 
appellant filed a Notice of Disagreement as to "all" issues 
that were the subject of the October 1995 rating.

In response to a statement of the case on the issue of 
service connection for sleep apnea, in February 1996, the 
appellant filed a Substantive Appeal as to the denial of 
service connection for sleep apnea, referring also to the 
issues of an increased rating for the inguinal hernia and 
service connection for headaches and residuals of coccyx 
fracture.  Following the issuance of a Statement of the Case 
on all issues in April 1996, the appellant filed a 
Substantive Appeal with specific reference to the assigned 
disability ratings for HIV syndrome, hypertension, and left 
inguinal hernia, and the denial of service connection for 
sleep apnea.  Subsequent Substantive Appeals made specific 
reference to the disabilities which were the subject of 
appeal but did not mention either rhinitis, sinusitis or 
status post thyroid cancer although the appellant referenced 
attached copies of medical records relating in part to his 
thyroid disability.  By rating decision dated in January 
1999, service connection was granted for sleep apnea and for 
residuals of fracture of the coccyx.  No disagreement has 
been received regarding the ratings of the disabilities.  In 
view of the foregoing, these issues have been resolved and 
are not on appeal before the Board.  See generally Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. 
Gober, 122 F.3d 1030 (Fed. Cir. 1997).

This case was previously before the Board in December 1999, 
at which time it was remanded to comply with the veteran's 
request for a personal hearing before a Member of the Board.  
The veteran subsequently provided testimony at a personal 
hearing held before the undersigned Board Member in February 
2000, a transcript of which is of record.  Accordingly, a new 
remand is not required in order to comply with the holding of 
Stegall v. West, 11 Vet. App. 268 (1998).

At his February 2000 hearing, the veteran indicated that his 
service-connected back disorder had increased in severity, 
and that he wanted an increased rating for the disability.  
The veteran also indicated that he had developed 
lipodystrophy secondary to his HIV syndrome, and that he 
wanted a separate rating for this disability.  As these 
issues have not been developed below, they are referred to 
the RO for appropriate action.

The veteran also submitted a statement at his February 2000 
hearing which withdrew his appeal regarding the inguinal 
hernia and hypertension issues.  38 C.F.R. § 20.204 (1999).  
Further, the veteran submitted additional evidence at his 
personal hearing, for which he waived initial consideration 
by the RO.  See 38 C.F.R. § 20.1304(c).  

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the case 
here with the HIV syndrome issue, remains an "original 
claim" and is not a new claim for increase.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In such cases, separate 
compensable evaluations must be assigned for separate periods 
of time if such distinct periods are shown by the competent 
evidence of record during the pendency of the appeal, a 
practice known as "staged" ratings.  Id. at 126.  Where 
entitlement to compensation has already been established in a 
prior final rating action, an appellant's disagreement with a 
subsequent rating is a new claim for an increased evaluation 
based on the level of disability presently shown by the evi-
dence.  Suttman v. Brown, 5 Vet. App. 127, 136 (1993).  In 
this case, a review of the evidence shows that the RO has 
assigned "staged" ratings for the veteran's HIV syndrome, 
and that it is evident that the RO's rating actions 
contemplated all relevant evidence on file.  Accordingly, 
although the RO characterized the issue as an "increased 
rating," the substantive adjudicative considerations in 
Fenderson, supra, have been fully satisfied by the RO's 
rating actions and the Board does not find that the claimant 
will be prejudiced by appellate review on the current record.  


FINDINGS OF FACT

1.  No competent medical evidence is on file which shows that 
the veteran has a chronic migraine headache disorder.  In 
fact, the competent medical evidence tends to show that the 
veteran's headaches are a symptom of his service-connected 
allergic rhinitis with sinusitis, as opposed to a separate 
disability.

2.  Prior to January 6, 1997, there is no evidence that the 
veteran was on approved medication as a result of his HIV 
syndrome.  Further, there is no evidence that his T4 cell 
count was ever below 500, or that he ever had Hairy Cell 
Leukoplakia, or Oral Candidiasis.

3.  At no point does the medical evidence on file show that 
the veteran's HIV syndrome is manifest by refractory 
constitutional symptoms, pathological weight loss, constant 
diarrhea or the development of AIDS-related opportunistic 
infection or neoplasm that is not already rated as a separate 
disability.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for migraine headaches is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999).

2.  The criteria for a disability rating in excess of 10 
percent, prior to January 6, 1997, for the veteran's HIV 
syndrome are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.400, 4.1, 4.3, 4.10, 4.88b, 
Diagnostic Code 6351 (1999).

3.  The criteria for a disability rating in excess of 30 
percent, since January 6, 1997, for the veteran's HIV 
syndrome are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.321(b)(1), 3.400, 4.1, 4.3, 4.10, 
4.88b, Diagnostic Code 6351 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Background.  The service medical records show that the 
veteran was treated on several occasions for headaches 
associated with sinusitis and/or upper respiratory 
infections.  This includes records dated in May 1976, July 
1983, November 1984, March 1985, August 1985, July 1987, and 
July 1990.  Similarly, on Reports of Medical History dated in 
July 1987 and October 1994, the veteran stated that he had 
experienced frequent or severe headache.  The July 1987 
Report also attributed the veteran's headaches to his sinus 
problems.  However, the October 1994 Report reflects that the 
veteran's statements about frequent and severe headaches, 
from 1978 to the present, referred to a head injury, no loss 
of consciousness, treated with Midrin, recurrent.  Further, 
it is noted that the veteran reported a history of migraine 
headaches when he was hospitalized for evaluation of his HIV 
syndrome in October 1991, November 1993, May 1994.  At the 
October 1991 hospitalization, the veteran reported that he 
had experienced migraine headaches since childhood.  However, 
a review of the service medical records does not show that 
the veteran was diagnosed with a chronic migraine headache 
disorder.

In his original claim of entitlement to service connection 
for migraine headaches, the veteran reported that he had 
received treatment for this disorder beginning in August 
1989. 

In the October 1995 rating decision, the RO, among other 
things, denied service connection for neck pain with muscle 
contracture and migraine headaches as not well grounded.  The 
RO noted that there was evidence of treatment for neck pain 
with muscle contracture and migraine headaches during 
service, but that there was no permanent residual or chronic 
disability subject to service connection shown by the service 
medical records or demonstrated by evidence following 
service.

The veteran appealed the denial of service connection for 
migraine headaches to the Board.

VA medical treatment records are on file which cover a period 
from April 1995 to February 2000.  Among other things, these 
records show that the veteran complained of headaches and 
other medical problems, including fatigue, on various 
occasions.  This includes records dated in December 1995, 
April 1996, and January 1999.  Diagnostic assessments made in 
December 1995 and April 1996 treatment records regarding 
these complaints included the service-connected HIV syndrome, 
hypertension, and status-post thyroid cancer with subtotal 
thyroidectomy.  The records from January 1999 attributed the 
veteran's headaches to sinusitis.  No diagnosis of a migraine 
headache disorder is shown in these records.

Also on file are medical treatment records from the United 
States Air Force which cover a period from December 1994 to 
March 1997.  Records from January 1995 note that the veteran 
occasionally took the medication Midrin for migraine 
headaches, but otherwise made no pertinent findings regarding 
headaches.  

It is noted that the veteran complained of headaches on an 
April 1996 VA hypothyroidism examination, and on a May 1996 
VA audio-ear disease examination.  No migraine headache 
disorder was diagnosed on either of these examinations.  In 
fact, the May 1996 VA audio-ear disease indicated that the 
veteran's headaches were due to his sinus problems.  
Similarly, a January 1999 VA HIV examination noted that the 
veteran continued to experience sinus pain, among other 
things.

At his February 2000 personal hearing, the veteran indicated 
that his headaches were due to his service-connected HIV 
syndrome.  Specifically, he testified that it was due to 
lipodystrophy, which was caused by his HIV syndrome.  He also 
testified that he experienced migraine headaches on a weekly 
basis, and that he took Motrin.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.


Analysis.  In the instant case, the Board finds that the 
veteran's claim of entitlement to service connection for 
migraine headaches is not well grounded.

The Board notes that the evidence shows that the veteran was 
treated for complaints of headaches during and after his 
period of active duty.  However, it was held in Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999), that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition does not in and of itself constitute a disability 
for which service connection may be granted.
Here, no competent medical evidence is on file which shows 
that the veteran has a chronic migraine headache disorder.  
Rather, the medical evidence tends to show that the veteran's 
headaches are a symptom of his service-connected allergic 
rhinitis with sinusitis as opposed to a separate, chronic 
disability.  This conclusion is supported by the service 
medical records noted above, including the July 1987 Report 
of Medical History, as well as the January 1999 VA medical 
treatment records.  In the absence of proof of a present 
disability there can be no valid claim.  Brammer v. Brown, 3 
Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 
Vet. App. 141, 143-44 (1992).  

The Board further notes that the veteran has reported that he 
has experienced chronic migraine headaches, and has alleged 
continuity of symptomatology since his period of active duty.  
With respect to these contentions, the Board notes that 
issues of medical diagnosis or medical causation require 
competent medical evidence in order to have probative value.  
See Grottveit at 93.  Nothing on file shows that the veteran 
has the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions as to the medical nature and etiology of his 
headaches cannot qualify as competent medical evidence.  
Grottveit at 93; Caluza at 504.

To the extent that the veteran, as a lay person, is competent 
to testify that he has experienced headaches both during and 
since service, the United States Court of Appeals for 
Veterans Claims (Court) stated in Voerth v. West, 13 Vet. 
App. 117 (1999), that the holding in Savage does not 
eliminate the requirement of medical nexus evidence when a 
claimant alleges continuity of symptomatology.  Rather, a 
claimant diagnosed with a chronic condition must still 
provide a medical nexus between the current condition and the 
putative continuous symptomatology.  Furthermore, in Clyburn 
v. West, 12 Vet. App. 296, 301 (1999), the Court held that 
even though a lay person is competent to testify to the pain 
he has experienced since his military service, he is not 
competent to testify to the fact that what he experienced in 
service and since service is the same condition.

As an additional matter, the Board notes that it was 
indicated on the October 1994 Report of Medical History that 
the veteran experienced frequent or severe headache since 
1978 because of a head injury.  However, this does not change 
the fact there is  no competent medical evidence on file to 
support a finding that the veteran currently has a chronic 
migraine headache disorder that was incurred or aggravated by 
his period of active duty; the veteran still does not have 
medical evidence of a current disability or the medical nexus 
evidence necessary to make the claim well grounded.  
Moreover, as noted above, the preponderance of the medical 
records on file, including the prior July 1987 Report of 
Medical History, have shown the veteran's headaches to be a 
symptom of his service-connected sinusitis, as opposed to a 
separate disability.

For the reasons stated above, the Board has determined that 
the veteran's claim is not well grounded and must be denied.  
As the veteran has not submitted the evidence necessary for a 
well-grounded claim, a weighing of the merits of the claim is 
not warranted, and the reasonable doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

VA has neither the duty nor the authority to assist a 
claimant in the absence of a well-grounded claim.  Morton v. 
West, 12 Vet. App. 477 (1999); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).  However, VA may, dependent on the facts 
of the case, have a duty to notify the veteran of the 
evidence needed to support his claim.  38 U.S.C.A. § 5103; 
see also Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  
Accordingly, the Board has examined all evidence of record 
with a view towards determining whether the appellant has 
notified VA of the possible existence of evidence which would 
render his migraine headaches claim well grounded.  The Board 
finds that no such information is of record.  See McKnight v. 
Brown, 131 F.3d 1483 (Fed.Cir. 1997); Beausoleil v. Brown, 8 
Vet. App. 69, 80 (1995); see also generally Stuckey v. West, 
13 Vet. App. 163, 175 (1999), (observing in part that when it 
is alleged that there is specific evidence that would 
manifestly well ground a claim, VA has a duty to inform the 
claimant of the importance of obtaining this evidence to 
"complete the application.") (Emphasis added).

II.  Increased Rating

Background.  The service medical records show that the 
veteran was found to be HIV positive in June 1987 on routine 
screening.  At that time, his T4 count was 1,190.  He was 
subsequently hospitalized for evaluation of his HIV syndrome 
from July to August 1987.  At that time, the veteran was 
asymptomatic and denied symptoms except for occasional sinus 
headache and colds and sore throat.  It was noted that there 
were no night sweats, malaise, cough, diarrhea, dysuria, or 
rectal bleeding.  He was evaluated by the Infectious Disease 
section which classified his HIV syndrome as Walter Reed 1A.  
Additionally, he underwent a near-total thyroidectomy in 
August 1987.  It was noted that in September 1988 he had a 
CD4-A count of 900.  He had a CD4-A T-cell count of 1,167 
during an August 1989 HIV hospitalization.  It was noted that 
he had been asymptomatic during the past year, without any 
"B" symptoms related to his HIV infection.  During an 
August 1990 HIV hospitalization, he denied fever, 
nightsweats, diarrhea, or fatigue.  Absolute CD-4A count was 
noted to be 966.  He was noted to have an absolute CD4 count 
of 765 in April 1992.  During an October 1992 HIV 
hospitalization, he had an absolute CD4 count of 675.  He had 
an absolute CD4 count of 689 in April 1993.  In November 
1993, he had an absolute CD4 count of 778.  It is noted that 
the veteran denied fevers, night sweats, diarrhea, and weight 
loss, at his October 1992, April 1993, and November 1993 HIV 
hospitalizations.  With respect to the weight loss, his 
weight was noted to be 228 pounds in October 1992, and 238 
pounds in April 1993.  During a May 1994 period of HIV 
hospitalization, it was noted that the veteran's symptoms 
included a 30 pound weight gain during the past year 
associated with diagnosis of hypothyroidism which was 
subsequent to subtotal thyroidectomy for Hurthle cell 
carcinoma of the thyroid in July 1987.  His total weight was 
noted to be 240 pounds.  Additionally, it was noted that he 
experienced periodic night sweats over the past year.  He had 
a CD4 count of 705 with percent T4 lymphocytes of 26.  
Discharge diagnoses included HIV associated syndrome, Walter 
Reed 1-A.  It was noted on his October 1994 retirement 
examination that the veteran was HIV positive.  His weight 
was noted to be 242 pounds.  Uncorrected distant and near 
vision was 20/20, for both eyes.  Moreover, at the time of 
this examination, the veteran reported that he had never 
experienced frequent indigestion; stomach, liver, or 
intestinal trouble; gall bladder trouble or gallstones; nor a 
recent gain or loss of weight.

By the October 1995 rating decision, the RO granted service 
connection for HIV syndrome.  At that time, a noncompensable 
(zero percent) disability rating was assigned, effective 
January 1, 1995.  The RO noted, among other things, that the 
May 1994 hospitalization found the veteran to be negative for 
symptoms of the illness.  

The veteran appealed the assigned rating for his HIV syndrome 
to the Board, contending that he was entitled to a higher 
rating.  In his Notice of Disagreement, he asserted that the 
reason for his disagreement was that the decision was based 
solely on his service medical records, and that he had never 
been afforded a current rating examination to verify if his 
conditions had become worse since leaving the military.  

As noted above, VA medical treatment records are on file that 
cover a period from April 1995 to February 2000.  These 
records show that the veteran was treated/evaluated on 
numerous occasions for his HIV syndrome.  A record dated June 
13, 1995, shows that the veteran complained of localized 
vesicular eruption on his neck.  It was noted that a recent 
CD4 count was greater than 650, and that the veteran had no 
history of oral or genital herpes.  His weight was noted to 
be 262.5 pounds.  Physical examination showed dried 
"eurthematous papules" in cluster on the neck.  Diagnostic 
impression was HIV, early, stable CD4 counts.  Another 
record, also apparently dated some time in June 1995, noted 
that the veteran's CD4 count was greater than 700, and 
includes an assessment of herpes zoster.  On December 5, 
1995, the veteran was treated for complaints of persistent 
fatigue, especially in the afternoon.  He also reported some 
weight gain, and his weight was noted to be 260.  His CD4 
count was noted to be 707.  Diagnostic impression was HIV, 
asymptomatic.  His HIV was again noted to be asymptomatic on 
December 8, 1995.  On April 26, 1996, the veteran complained 
of malaise, fatigue, headache, depression, and problems with 
sleeping.  Also, he noted that his appetite fluctuated, and 
that he had gained 30 to 40 pounds over the last 3 years.  He 
denied rash, shortness of breath, "CP," and fevers.  
However, he had recently experienced a mild sore throat, 
night sweats, dry cough, and reported that he just did not 
feel right.  The veteran also reported occasional diarrhea.  
Nevertheless, his biggest complaint was lack of energy.  It 
was noted that his absolute T count was 533 on April 22, 
1996, and 672 on April 26, 1995.  The veteran was 
subsequently treated for complaints of persistent fatigue on 
June 4, 1996.  At that time, his CD4 count was noted to be 
"707 ? 561 (from [November 1995])."  Further, it was noted 
that a recent CD4 count was approximately 500.  The treating 
physician at that time noted that a repeat CD4 was to be 
done, and then the veteran's doctor would consider putting 
the veteran on antiretroviral combination therapy.  Records 
from July 3, 1996, noted that the veteran's prior 
fatigue/malaise had improved on Prozac, and that the 
veteran's mood had improved.  Physical examination showed a 
cluster of vesicles on the veteran's neck.  His weight was 
noted to be 266 pounds.  Diagnostic impressions included 
asymptomatic HIV.  Also, a report shows that on July 1, 1996, 
the veteran's absolute CD4 count was 564.  On August 12, 
1996, his absolute CD4 count was 526.  On January 6, 1997, it 
was noted that the veteran's CD4 count was greater than 500.  
At that time, his weight was noted to be "150 kg/lb."  It 
was decided to start the veteran on AZT and 3TC, with an 
increase in "VL."  On January 20, 1998, it was noted that 
the veteran had nondectectable HIV "RNA."  His weight was 
noted to be 258, and his CD4 count was 708.  On April 29, 
1998, it was noted that the veteran was doing well, that he 
was losing weight that he had recently gained, and that the 
was tolerating his medications well.  There was no HIV 
"RNA" detected.  CD4 count was 544.  Diagnostic impression 
was that the veteran was clinically well, and that his HIV 
was well controlled.  On April 16, 1999, the veteran 
complained of frequency and bladder discomfort of one week's 
duration.  Diagnostic impression was suspect possible bladder 
stone/sludge from Indinavir (medication).  On July 16, 1999, 
the veteran complained of an increase in fat on his abdomen 
and loss of fat in his legs.  A handwritten note, apparently 
made by the veteran, indicates that this represents 
lipodystrophy.  However, the physician's diagnostic 
impression made no such finding.  Additionally, on that date 
the veteran's CD4 count was noted to be greater than 700, 
while his HIV "RNA" was found to be less than 50.  

Also on file are United States Air Force medical records 
which cover a period from December 1994 to March 1997.  These 
records also show treatment/evaluation of the veteran's HIV 
syndrome on various occasions.  For example, on December 26, 
1994, the veteran complained of abdominal cramps and loose 
stools of two days duration.  On December 27, 1994, his 
complaints were attributed to viral gastroenteritis.  It was 
also noted that his CD4 count had been good.  These records 
note that CD4 count on June 13, 1995, was 690.  On August 30, 
1995, the veteran complained of episodes of transient blurred 
vision.  It was noted that there was no recurrence of HSU 
vesicles, and that CD4 count was 640, 790.  His weight was 
noted to be 259.  Diagnostic impressions were HIV positive, 
CD4 stable; and blurred vision, episodic - very infrequent, 
transient.  Further, it was noted that the veteran's normal 
CD4 count was against a finding that the blurred vision was 
of opportunistic infection etiology.  The veteran was treated 
for complaints of recurrent folliculitis on February 17, 
1995.  On November 15, 1995, the veteran was noted to have a 
CD4 count of 707, and that a prior CD4 count conducted in 
1994 was 867.  The November 1995 record also found that the 
veteran experienced chronic fatigue secondary to his HIV, 
thyroid cancer resection, surgical hypothyroidism, and sleep 
apnea.  The veteran was treated for complaints of persistent 
fatigue again on June 4, 1996.  At that time, it was noted 
that his CD4 count was 561, and that his weight was 267.1.  
Records from July 17, 1996, show that the veteran underwent 
an esophogogastroduodenoscopy because of abdominal pain in 
order to rule out opportunistic infection.  Tissue 
examination report diagnosed gastric biopsy; gastric mucosa 
showing no specific pathology change.  Diagnoses were 
gastritis and asymptomatic HIV.  

By a January 1999 rating decision, the RO increased the 
veteran's rating for his HIV to 10 percent, effective January 
1, 1995.  Furthermore, the RO also assigned a subsequent 
rating of 30 percent, effective January 6, 1997.  With 
respect to the 10 percent rating, the RO noted that a revisit 
of the veteran's service record and claims file showed that 
while his cell count remained above 500, he nevertheless had 
complaints of fatigue.  Resolving reasonable doubt in favor 
of the veteran, the RO assigned the 10 percent rating.  In 
regard to the 30 percent rating, the RO noted that VA 
treatment records showed the veteran with a decreasing T4 
count, last reported at 553, and that he had begun using AZT 
on January 6, 1997.  Further, the veteran reported other 
symptoms of fatigue, depression, and herpes outbreak on the 
right neck.  Regarding the depressive symptoms, the RO noted 
that a special psychiatric examination would be ordered to 
determine whether the veteran was entitled to a separate 
evaluation for this condition.

Later in January 1999, the veteran underwent an examination 
for disability evaluation purposes.  It is noted that the 
examiner indicated that the veteran's medical records had 
been reviewed in conjunction with this examination, and 
summarized the contents thereof.  On examination, sinusitis 
was identified as a recurrent opportunistic infection.  
Recurrent constitutional symptoms included thyroid cancer, 
and the symptoms related thereto.  The examiner found no 
evidence of diarrhea.  Regarding debility, the examiner noted 
that prosthetic devices had been ordered and issued to the 
veteran because of his back disorder.  Additionally, it was 
noted that the veteran continued to battle depression related 
to his HIV syndrome.  The examiner found no evidence of 
progressive weight loss, or remissions in any symptomatology.  
It was noted that the veteran's medical treatment included 
Indinavir, Lamirudine, Starudine, Synthroid, as well as 
medications for his chronic back pain and sinusitis.  
Further, it was noted that the veteran was currently working 
and undergoing training and education in preparation for the 
time that his fatigue increased and his HIV illness 
progressed.  The veteran's HIV-related illnesses included 
folliculitis.  Also, the examiner indicated that the veteran 
might be experiencing fluctuating Thyroid levels related to 
his HIV medications.  The examiner found no evidence of 
neoplasm related to HIV-related illness; hairy cell 
leukoplakia; oral candidiasis; or lymphadenopathy.  The 
examiner noted that the veteran had HIV category 2.  
Moreover, the veteran was noted to have secondary diseases of 
back pain caused by degenerative joint disease and herniated 
nucleus pulposus.  Regarding T4 count, an attachment to the 
HIV examination showed the following CD4 (ul) results, by 
date:

4/22/96	---	533
7/1/96		---	564
8/12/96	---	526
4/10/97	---	631
5/22/97	---	561
8/14/97	---	764
12/16/97	---	708
3/3/98		---	606
4/16/98	---	544
6/2/98		---	610
8/12/98	---	716
1/6/99		---	717

The examiner also noted that the veteran continued to have 
"adetoctable viral load" even with treatment, and that 
there was fluctuating TSH and T4 that was most likely related 
to HIV medications.  Overall diagnosis was HIV positive.

In February 1999, the veteran underwent a VA examination for 
mental disorders.  At this examination, it was noted that the 
veteran was discovered to be HIV positive during a routine 
examination, and that he was able to complete his military 
career without physical difficulty.  It was also noted that 
the veteran was being treated for his HIV status at the VA 
Medical Center (VAMC), that he took appropriate medication, 
and had not developed AIDS nor opportunistic infections.  
Moreover, it was noted that following his discharge the 
veteran had worked as a social worker for a local HIV 
organization, but was terminated from that job due to 
conflict of personalities.  He then entered an education 
process through the VA vocational rehabilitation program and 
was working full-time at Davis Mountain Air Force Base in a 
civil service job.  The veteran reported that after finishing 
his educational career in 1999, he planned to continue to 
work in his field at the Davis Mountain Air Force Base.  It 
was noted that the veteran experienced moderately severe 
reactive depression following his termination from employment 
in 1995, and that this was in concert with a break up of a 
relationship and a period of unemployment.  The veteran 
received brief outpatient psychotherapy at the base and 
recovered from his depression without incident.  However, he 
continued to feel depression from time to time when he 
ruminated about his health problems and what the future might 
hold for him.  The examiner found the veteran to be a well-
developed, well-nourished gentleman who displayed no evidence 
of organicity or of functional psychosis.  Moreover, the 
examiner found the veteran's affect to be appropriate.  It 
was noted that the veteran did tend to ruminate about his 
physical condition, which was also appropriate, and became 
depressed from time to time because of his status.  
Nevertheless, the examiner found that the veteran's 
depression was not related to any organic cerebral condition 
which could have been a sequela of his HIV infection; that 
is, the veteran did not have organic affective disorder.  
Based on the forgoing, the examiner made an Axis I diagnosis 
of adjustment reaction with depressed mood resolving.  
Stressors in the past year were noted to include being in 
school and starting new HIV medications.  Further, the 
examiner opined that the veteran's best level of functioning 
(Global Assessment of Functioning (GAF) score) in the past 
year and currently was 85 to 90.  GAF scores of 81 to 90 
represent absent or minimal symptoms (e.g., mild anxiety 
before an exam), good functioning in all areas, interested 
and involved in a wide range of activities, socially 
effective, generally satisfied with life, no more than 
everyday problems or concerns (e.g., an occasional argument 
with family members).

In a May 1999 Supplemental Statement of the Case, the RO 
found that the veteran was not entitled to a disability 
rating in excess of 30 percent.  The RO summarized the 
evidence, including the February 1999 VA mental disorders 
examination, and found that intermittent symptoms of 
depression were not shown to warrant a separate evaluation, 
as the evidence did not demonstrate compensable residuals.  
The RO also found that the veteran was not entitled to a 
higher rating on an extraschedular basis pursuant to 
38 C.F.R. § 3.321(b)(1).

At his February 2000 personal hearing, the veteran testified 
that he received treatment for his HIV syndrome at the Tucson 
VAMC.  He testified that he received private medical 
treatment for his thyroid and his hypertension, but no 
private medical treatment that was directly related to his 
HIV.  Regarding his HIV treatment, he testified that he was 
started on combination therapy by VA in 1997, which included 
the medications AZT, Denavir, and 3TC.  The veteran testified 
that his current symptomatology was primarily chronic 
fatigue.  He testified that he felt exhausted throughout the 
day and morning.  Additionally, he experienced trouble 
sleeping, and nausea from the medications.  He also testified 
that he had lipodystrophy on his legs, arms, and back of his 
neck ("buffalo bumps").  Further, the veteran testified 
that he experienced diarrhea.  He testified that he was no 
longer taking AZT or Endenavir.  In regard to opportunistic 
infections, the veteran testified he had experienced three 
cases of herpes zoster on his neck.  He also testified that 
he had lipodystrophy, which he stated was not necessarily an 
opportunistic infection, but was pretty much related to HIV.  
With respect to chronic infections, he identified his thyroid 
condition, and chronic sinusitis.  He also testified that his 
HIV made it more difficult for the physicians to monitor his 
thyroid condition.  The veteran testified that in November 
1999, his T4 count was approximately 960.  He indicated that 
his T4 count had improved after he started taking medications 
in 1997.  For example, he noted that his T4 counts in 1997 
were in the 500s.  He testified that he had lost body mass 
and muscle due to the lipodystrophy, while retaining some 
fatty spots.  According to the veteran, the lipodystrophy 
caused the skin to tighten around the knees, ankles, and 
body.  He testified that he experienced pain in the legs, and 
that it was emotionally draining.  The veteran stated that 
since 1987, he had progressed from being asymptomatic to 
borderline symptomatic/asymptomatic.  He testified that he 
experienced depression and anxiety at times, but that he did 
not have chronic depression.  Regarding employment, the 
veteran testified that he had a desk job with the Department 
of Defense as a contract administrator.  He testified that he 
had moved away from a construction inspection job to an 
inside job in order to maintain a little stability in his 
work environment, and to reduce the tasks that might cause 
him to exert more or put him in a position of possible 
injury.  Also, he testified that he had lost a couple of days 
of work a month because of his fatigue and HIV treatment.  He 
testified that he did not think he had much sick time left, 
and that he might have to use some of his personal leave in 
the future.

As noted above, the veteran submitted additional evidence at 
his personal hearing for which he waived initial RO 
consideration.  This evidence included some of the VA medical 
treatment records noted above.  It also included medical 
treatise evidence on the effects and symptoms of HIV.  For 
example, this treatise evidence shows that fatigue is a 
common symptom for HIV infected individuals, and that it is 
often accompanied by anxiety and depression.  This treatise 
evidence also shows that HIV-related lipodystrophy refers to 
loss of fat generally under the skin (subcutaneous) of the 
face, arms, and legs, which was typically accompanied by an 
accumulation of fat in other areas of the body, such as the 
abdomen or back of the neck.  It was noted that the most 
common signs of lipodystrophy were enlargement of the 
abdomen, and an accumulation of fat on the back of the neck.  
However, the treatise stated that the exact cause of the 
change in fat distribution was unknown at that time - the 
record was dated in January 2000 - although antiretroviral 
therapy was the most common suspect.  Nevertheless, it was 
stated that the "bottom line" was that it appeared to be a 
more complex situation than a simple direct cause-and-effect 
by a single drug or class of drug.  Moreover, it was noted 
that lipodystrophy was reported in individuals who had not 
received antiretroviral therapy at all, suggesting that the 
changes could be related to the HIV disease itself rather 
than the drug therapy.  Also, other researchers were 
considering whether the lipodystrophy effect was related to 
the effective control of the virus.  Consequently, it was 
stated that additional research was needed to determine the 
exact cause of this described change in fat distribution 
which occurred in HIV-infected individuals.

It is also noted that various other VA medical examinations 
are on file which made no pertinent findings regarding the 
nature and severity of the veteran's HIV syndrome.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of use-
fulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

The veteran's HIV syndrome is evaluated under Diagnostic Code 
6351.  During the pendency of the appeal, the rating criteria 
for some infectious diseases were revised effective August 
30, 1996.  However, the Board finds that a comparison of this 
Code's provisions before and after August 30, 1996, shows 
that the schedular ratings applicable to the veteran's HIV 
disability did not undergo any significant change as a result 
of these revisions.  Consequently, the Board finds that no 
prejudice will result to the veteran by way of appellate 
review of the claims at this time.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); see also VAOPGCPREC 16-92 (July 24, 
1992).  Further, because the Board finds no significant 
differences between the amended provisions of the Rating 
Schedule and the prior version with respect to the ratings 
assigned to the veteran's disabilities, the amended 
provisions will be applied as "more favorable" to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991)

Under Diagnostic Code 6351, a noncompensable evaluation is 
warranted when the veteran is asymptomatic, following initial 
diagnosis of HIV infection, with or without lymphadenopathy 
or has a decreased T4 cell count.  A 10 percent evaluation is 
warranted following development of definite medical symptoms, 
T4 cell of 200 or more and less than 500, and on approved 
medications, or; with evidence of depression or memory loss 
with employment limitations.  A 30 percent evaluation is 
warranted with recurrent constitutional symptoms, 
intermittent diarrhea, and on approved medication, or; 
minimum rating with T4 cell count less than 200, or Hairy 
Cell Leukoplakia, or Oral Candidiasis.  Refractory 
constitutional symptoms, diarrhea, and pathological weight 
loss, or; minimum rating following development of AID-related 
opportunistic infection or neoplasm will be assigned a 60 
percent evaluation.  Finally, AIDS with recurrent 
opportunistic infections or with secondary diseases 
afflicting multiple body systems; HIV-related illness with 
debility and progressive weight loss, without remission, or 
few or brief remissions warrants a 100 percent evaluation.

A CD4 count is equivalent to the "T4 cell count" referred 
to in Diagnostic Code 6351.

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court held 
that the percentage evaluation awarded in conjunction with 
the original grant of service connection is not controlled by 
the laws and regulations referable to the effective dates of 
service connection, but by the laws and regulations referable 
to the effective date of an increased rating.

In general, the effective date for an increase will be the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1) (1999).  For an 
increase in disability compensation, the effective date will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within 1 year from such date otherwise, 
date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(o)(2).

Under 38 U.S.C.A. § 5110(b)(2), the effective date of an 
award of increased compensation shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date.  See also 38 C.F.R. § 3.400(o)(2).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).


Analysis.  In general, when a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Therefore, 
the Board finds that the veteran's claim for an increased 
evaluation for his HIV syndrome is well-grounded.  Because 
the claim is well grounded, VA has a duty to assist the 
veteran in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  Here, VA has accorded the veteran an 
examination in relation to this claim, and obtained medical 
records pertaining to the treatment he has received for his 
HIV syndrome.  There does not appear to be any pertinent 
medical evidence that is not of record or requested by the 
RO.  Thus, the Board finds that VA has fulfilled its duty to 
assist the veteran in developing the facts pertinent to this 
claim.  No further assistance to the veteran is required to 
comply with the duty to assist.

Analysis: Rating in excess of 10 percent prior to January 6, 
1997.  In the instant case, the Board finds that the veteran 
is not entitled to a disability rating in excess of 10 
percent for his HIV syndrome for any distinctive periods 
prior to January 6, 1997.

A review of the competent medical evidence on file does not 
show a finding that the veteran had developed recurrent 
constitutional symptoms prior to January 6, 1997.  The only 
recurrent constitutional symptoms noted by the January 1999 
VA examiner were the veteran's thyroid problems, for which 
the veteran has already been granted a separate disability 
rating.  Moreover, it is noted that VA medical treatment 
records from December 1995 and July 1996 found the veteran's 
HIV syndrome to be asymptomatic.  Granted, there is evidence 
to support the finding that the veteran had intermittent 
diarrhea.  For example, VA medical treatment records from 
April 26, 1996, show that he was treated for complaints of 
occasional diarrhea.  However, the provisions of Diagnostic 
Code 6351 specifically state that there must be occasional 
diarrhea and the veteran is on approved medication.  There is 
no evidence that the veteran was on approved medication as a 
result of his HIV syndrome prior to January 6, 1997.  Even 
though the possibility of AZT medications was considered on 
June 4, 1996, it was not until January 6, 1997, that the 
veteran was first prescribed AZT and 3TC.  In fact, the 
veteran testified at his February 2000 hearing that he was 
first put on combined medication therapy for his HIV in 1997.  

The Board also finds that a review of the medical records on 
file does not show that the veteran's T4 cell count (i.e. CD4 
count) was ever below 200.  In fact, a review of the medical 
records, as summarized above, does not show that the T4 cell 
count ever went below 500.  

There is no competent medical finding that the veteran ever 
had Hairy Cell Leukoplakia, or Oral Candidiasis.  As noted 
above, the January 1999 VA HIV examiner indicated that he had 
reviewed the veteran's medical records, and specifically 
found no evidence of either condition.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximated the criteria for 
a disability rating in excess of 10 percent prior to January 
6, 1997.  The Board further notes that in making this 
determination it has taken into consideration the 
applicability of "staged ratings," pursuant to Fenderson, 
supra.  However, the record does not contain any competent 
medical evidence showing any distinctive periods for which 
the severity of the veteran's HIV syndrome met or nearly 
approximated the criteria necessary for a disability rating 
in excess of 10 percent under Diagnostic Code 6351 prior to 
January 6, 1997.  


Analysis: Rating in excess of 30 percent.  Having determined 
that the veteran is not entitled to a disability rating in 
excess of 10 percent prior to January 6, 1997, the Board must 
now determine whether the veteran is entitled to a rating in 
excess of 30 percent for any distinctive period since January 
6, 1997.  See Fenderson, supra; see also AB v. Brown, 6 Vet. 
App. 35 (1993).

In the instant case, the Board finds that there are no 
distinctive periods for which the veteran's HIV syndrome met 
or nearly approximated the criteria for a disability rating 
in excess of 30 percent.

The Board finds that at no point does the medical evidence on 
file show that the veteran's HIV syndrome is manifest by 
refractory constitutional symptoms.  A review of the medical 
records on file shows no specific finding of refractory 
constitutional symptoms.  It is noted that VA medical 
treatment records dated April 29, 1998, found the veteran to 
be clinically well, and that his HIV was well controlled.  
Moreover, on the January 1999 VA HIV examination, the 
examiner found no remissions in any symptomatology, and the 
only recurrent constitutional symptoms noted were the 
veteran's thyroid problems.  As stated above, the veteran has 
already been granted a separate disability rating for his 
thyroid problems.  The Board also notes that at the February 
2000 personal hearing, the veteran described the severity of 
his HIV syndrome as having progressed from being asymptomatic 
to borderline symptomatic/asymptomatic

The Board also finds that there is no competent medical 
evidence that the veteran has experienced pathological weight 
loss as a result of his HIV syndrome either.  In fact, the 
post-service medical evidence shows that the veteran has 
gained weight since his discharge from active duty.  For 
example, the veteran's weight was noted to be 218 pounds at 
the time of his October 1994 retirement examination, and 
post-service medical records have frequently noted his 
current weight to be around 260 pounds.  Also, the veteran 
complained about having gained weight as shown by medical 
treatment records dated in December 1995, April 1996, and 
April 1998.

As noted above, the evidence does tend to indicate that the 
veteran has experienced diarrhea since his discharge from 
service as shown by the April 1996 medical treatment records 
and his February 2000 hearing testimony.  However, it is 
noted that the January 1999 VA HIV examiner found no evidence 
of diarrhea.  Thus, it appears that the veteran has 
experienced no more than intermittent diarrhea, which 
corresponds to his current rating of 30 percent under 
Diagnostic Code 6351.

The Board further finds that the competent medical evidence 
of record does not show that the veteran has developed AIDS-
related opportunistic infection or neoplasm.  As noted above, 
the January 1999 VA examiner specifically found that there 
was no evidence of neoplasm related to HIV-related illness.  
Moreover, the only opportunistic infection identified by the 
examiner was sinusitis, for which the veteran already has a 
separate disability rating.  The Board notes that the veteran 
identified the opportunistic infection of herpes zoster at 
his February 2000 hearing, and there is medical evidence that 
he has been treated for this condition.  However, as noted 
above, the evidence does not show that the veteran is 
qualified to render a medical opinion.  See Espiritu, supra.  
Also, the January 1999 VA HIV examiner indicated that the 
veteran's medical records had been reviewed in conjunction 
with the veteran's examination, which would have included the 
records about the herpes zoster.  However, the examiner did 
not identify the herpes zoster as an opportunistic infection.  

Regarding the lipodystrophy, the Board notes that VA medical 
treatment records from July 16, 1999, show that the veteran 
complained of an increase of fat on his abdomen and loss of 
fat in his legs.  However, a review of the medical evidence 
on file shows no specific diagnosis of lipodystrophy.  Even 
if there were, the medical treatise evidence submitted by the 
veteran shows that there is no definite etiology for this 
condition, even though it has been shown to develop in HIV-
infected individuals.  Since the exact cause of the 
lipodystrophy is unclear, it would be pure speculation for 
the Board to find that it was an AIDS-related opportunistic 
infection. 

The Board acknowledges that the medical evidence shows that 
the veteran experiences fatigue due, at least in part, to his 
HIV syndrome.  Also, the January 1999 HIV examiner indicated 
that the veteran has experienced folliculitis because of the 
HIV syndrome.  However, the Board's review of the medical 
evidence does not show that either of these conditions 
warrants a disability rating of 60 percent for the veteran's 
HIV syndrome under Diagnostic Code 6351.  There is no 
competent medical finding that the fatigue or folliculitis is 
a refractory constitutional symptom, or an AIDS-related 
opportunistic infection or neoplasm.  If they were, then it 
would have been so noted by the January 1999 VA HIV examiner 
since it was specifically requested that all such conditions 
be identified.  Thus, the Board finds that the fatigue and 
folliculitis qualify as no more than definite symptoms of HIV 
syndrome, which warrants no more than a 10 percent rating 
under Diagnostic Code 6351; it does not warrant a rating in 
excess of 30 percent.  

The Board also concurs with the RO's finding that the veteran 
is not entitled to a separate rating for an acquired 
psychiatric disorder as a result of his HIV syndrome.  There 
is no competent medical evidence that the veteran has such a 
chronic psychiatric disability.  Both the February 1999 VA 
mental disorders examination, as well as the veteran's own 
hearing testimony, tends to indicate that while he might 
experience episodes of depression because of his HIV 
syndrome, he is not chronically depressed.  Further, it is 
noted that the February 1999 VA mental disorders examiner 
indicated that the veteran's episodes were normal, that his 
adjustment reaction was resolving, and that his GAF score was 
85-90.  As with the fatigue and folliculitis, evidence of 
depression or memory loss warrants no more than a 10 percent 
rating under Diagnostic Code 6351; it does not warrant a 
rating in excess of 30 percent.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a disability rating in excess of 30 percent for his HIV 
syndrome.  As with the analysis for a disability rating in 
excess of 10 percent prior to January 6, 1997, the Board 
notes that it has taken into consideration the applicability 
of "staged ratings," pursuant to Fenderson, supra.  
However, the record does not contain any competent medical 
evidence showing any distinctive periods for which the 
severity of the veteran's HIV syndrome met or nearly 
approximated the criteria necessary for a disability rating 
in excess of 30 percent under Diagnostic Code 6351.  


Analysis: Extraschedular rating.  The Board concurs with the 
RO's finding that the veteran is not entitled to an 
extraschedular rating for his HIV syndrome under the 
provisions of 38 C.F.R. § 3.321(b)(1).  While the veteran's 
claims file contains numerous outpatient records, the 
evidence does not show nor has the veteran alleged frequent 
hospitalizations as a result of the HIV syndrome.  With 
respect to his employment, the Board notes that the February 
1999 VA mental disorders examination stated that the veteran 
had been terminated from his initial post-service job as a 
social worker for an HIV organization.  However, it was 
stated that this termination was due to a conflict of 
personalities; it was not due to problems and/or symptoms 
caused by his HIV syndrome.  Further, the evidence shows that 
the veteran currently works full-time in an administrative 
job.  Granted, the veteran testified at his February 2000 
hearing that he missed a couple of days of work per month as 
a result of his fatigue and HIV treatment, and that he did 
not think he had much sick leave left.  Nevertheless, the 
record indicates that he is still working full-time in this 
position.  Accordingly, the Board finds that the evidence 
does not support a finding of marked interference with 
employment due to the veteran's HIV syndrome.


ORDER

Entitlement to service connection for migraine headaches is 
denied.

Entitlement to a disability rating in excess of 10 percent 
for human immunodeficiency virus (HIV) syndrome prior to 
January 6, 1997, is denied.

Entitlement to a disability rating in excess of 30 percent 
for HIV syndrome since January 6, 1997, is denied.



		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

